Title: To Thomas Jefferson from John James Dufour, 1 February 1801
From: Dufour, John James
To: Jefferson, Thomas




Tres Honnoré Monsieur
First vineyard Kentuckyce 1r. Fevrier 1801

La renommée qui de bouche en bouche annonce vos vertus et le Zele que vous mettez au bonheur de votre patrie m’enhardy a vous incommoder de cette lettre, et me fait esperer que vous en trouverez le but digne de votre indulgence.
Dans lEté de 1796 je debarquai sur les bords de ce continent dans le dessein de voir par moi même sil étoit impossible de cultiver avec succes la vigne dans les Etats Unis; Etant parti dans ce seul but du Païs de Vaud en Suisse, ou pendant passé vingt ans la Culture de la Vigne a fait mon unique occupation et gagne pain; des lors pendant deux ans jai voyagé sur une tres grande Partie des Etats Unis, et me suis particulierement apliqué a étudier le Climat et à visiter les Essais qu’on avoit deja fait dans ce dessein; Le resultat de mes voyages m’assura que la vigne pouvoit être cultivée avec profit dans tous les endroits que javois vu en choisissant les emplacements, mais que lendroit qui ma paru être le premier en choix, est sur les bords de l’Ohio dans les terres que le Congres possede et qui doivent se vendre ce printems ensuite d’une loi de la Session passée, mais que je ne puis acheter aux termes de la loi faute de moyen que la guerre, la revolution dans ma patrie et mes grands voyages, ont presque anihilé, ainsi que d’empeché ma famille de venir me joindre comme cetoit convenu, cest pourquoi javois presque renoncé a un etablissemt sur l’Ohio et pour netre pas tout a fait venu pour rien, jai planté il y a deux ans sous les auspices dune Souscription une vigne sur les bords du Kentucky qui promet un entier succes, le bruit duquel etant parvenu jusqu’en Suisse a engagé quatre grandes familles tres respectables a se joindre à la mienne pour venir faire la vigne dans ce païs ci, et mordonnent de leur acheter des terres, ne sachant pas que je n’en ai plus  les moyens ayant mis le peu de fonds qui me restoient a soutenir l’etablissement ou je suis que le manque de payement des Souscripteurs aloit faire avorter. Cest pourquoi jai cru que le Congres dont la Sagesse tent continuellement au bien du païs voudroit en faveur d’un établissement si consequent à la richesse future du païs faire une petite éxception a leur loi relativement à la vente des terres north west de la Riviere Ohio et me vendre avec un credit de 10 ou 12 ans l’emplacement que je desire depuis long tems et que je crois tres favorable à la vigne, et dans ce dessein j’ose implorer le Congres par une Petition que M. Galatin est prie de présenter, et dont vous trouverez la copie ci jointe à laquelle je vous prie tres humblement de vouloir accorder votre influence; La faveur que je demande au Congres est tres peu de chose pour lui mais tres consequente pour moi, la Culture de la vigne demande de si grandes avances et ne rend que si tard qu’il m’est impossible d’etablir cette Culture sur les terres du Congres, si je suis obligé d’acheter au terme de la loi, cependant le terrein mentionné dans la petition est cellui qui me parois le mieu adapté a cette entreprise de tous ceux que jai vu dans cette Latitude et ne sauroit etre habité avec avantage que par des vigneronts, car éxcepte une lisiere de bottom imediatement le long de la Riviere tout le reste a plusieurs milles en arriere n’est que valées et coteaux rapides insignifiants pour toute autre culture: D’un autre Cotte la grande quantité de terre que le Congres a a vendre, rend la vente de toutes impossible avant douze ans, ainsi si je choisissois un autre quartier pour placer la Collonie qui va arriver, comme le Kentucky ou le Cumberland ou je pourois avoir des terres a un quart de celle du Congres, il est evidant que le mas de terre invendues sera augmenté de la quantite de celles que je demande outre de toutes celles que notre établissement fera vendre ce qui ne sera pas peu Consequent car il est certain que tous les emigrants qui partiront du Païs de Vaud, pour venir en Amerique viendront droit au vignoble qui sera commence ou qu’il soye fut il de l’autre cotte du Mississipi et s’etabliront a nos environs; de maniere que sous ce point de vue la faveur que je demande sera imédiatement autant profitable au Congres qu’a moi. Daignez recevoir lassurance de mes respects et les voeux sinceres que fera toujours au Ciel pour la prosperité du Pais en general et pour la votre en particulier, cellui qui ose se dire
Tres honnoré Monsieur Votre tres humble et affectioné Serviteur

Jean Jaques Dufour


P.S. Comme des accidents imprevus ont retardé le depart de mes lettres, je crains quelles n’arrivent trop tard pour la Session presente du  Congres; Oserois je dans ce cas esperer de vos bontes votre opinion en reponce a celle ci, si joserois conter sur quelques Succes a ma Petition pour la Session prochaine; dans le cas afirmatif je pourois achetter lors de la vendue en Avril prochain, deux ou trois fractions de Sections qui se trouvent etre dans le terrein que je demande capable de Culture Ordinaire, et par consequent en danger d’etre achetée par dautre (le reste ne courant aucun danger étant trop Montagneux)
Mes moyens me permettrois en me gehenant d’en payer le ¼ comme lordonne la Loi et a la prochaine Session du Congres je ferai présenter derechef mon Humble petition: Sous de tells auspices cette colonie pouroit s’etablir en arrivant sur ce terrein pour ne pas perdre de tems, [ceci étant?] tres consequent pour eux, car ils aportent avec eux d’Europe [une provision?] de Vigne et d’Arbres. Monsieur Galatin est prie de vous comuniquer les papiers qui accompagnent la Pétition



editors’ translation

Very Honored Sir
First Vineyard Kentucky 1st February 1801

The renown that from mouth to mouth proclaims your virtues and the zeal that you deploy for the good fortune of your fatherland emboldens me to disturb you with this letter, and makes me hope that you will find its goal worthy of your indulgence.
In the summer of 1796 I landed on the shores of this continent with the plan of seeing for myself whether it was impossible to cultivate vines successfully in the United States; having left with that single goal the region of Vaud in Switzerland, where for over twenty years viticulture was my sole occupation and means of livelihood. Since that time I have traveled for two years over a very large part of the United States, and I have especially applied myself to studying the climate and to visiting the trials that had already been made of this plan. The result of my travels convinced me that vines could profitably be cultivated in all the places that I had seen by choosing the locations, but the place that seemed to me to be the first choice is on the banks of the Ohio in the lands that the Congress possesses and that are to be sold this spring consequent to a law of the past session. But I cannot buy these lands under the terms of the law for lack of means, which the war, the revolution in my own country, and my great travels have practically annihilated, as well as having prevented my family from coming to join me as had been agreed. That is why I had almost renounced a foundation on the Ohio, and, so as not to have come for nothing at all, two years ago I planted a vineyard on the banks of the Kentucky, which promises to be a complete success, and the reputation of which having reached as far as Switzerland, I engaged four great respectable families to join mine to import vines into this country. They order me to buy them some land, not knowing that I no longer have the means, having placed the small funds that remained to me to maintain the establishment where I am, which was going to fail due to the failure of the subscribers to pay. That is why I thought that the Congress, whose  wisdom continually aims for the good of the country, would wish, in favor of an establishment so important to the future wealth of the country, to make a small exception to their law relating to the sale of lands northwest of the Ohio River and sell me, with a credit of 10 to 12 years, the location that I have been desiring for a long time and which I believe very favorable for a vineyard. With this in view I dare implore Congress by a petition that Mr. Gallatin is requested to present, and a copy of which you will find attached, to which I very humbly beg you kindly to lend your influence. The favor I request of Congress is a very small thing for it but very important for me. Viticulture requires so much in advance and only pays back so late that it is impossible for me to establish that cultivation on the congressional lands if I am required to buy under the time limit of the law. The plot mentioned in the petition is the one that appears to me the best adapted to this enterprise of all those I have seen in this latitude and could not be inhabited advantageously except by vine-growers, for except for a strip of bottom-land right next to the length of the river, all the rest for several miles inland is only valleys and steep hillsides useless for any other cultivation. On the other hand, the great amount of land that Congress has to sell makes the sale of all of them impossible within 12 years. Thus, if I chose another location to place the colony that is going to arrive, such as Kentucky or the Cumberland, where I could have lands for a quarter of those from Congress, it is obvious that the mass of unsold land will be increased by the quantity of those that I am requesting, besides all those that our colony will cause to be sold, which will not be of small importance, for it is certain that all the emigrants who will leave the region of Vaud to come to America will come straight to the vineyard that has begun, wherever it may be, even if it were on the other side of the Mississippi, and settle in our neighborhood; so that the favor I am requesting will be immediately as profitable to the Congress as to me. Kindly accept the assurance of my respects and the sincere good wishes which will be perpetually made to Heaven for the prosperity of the country in general and for yours in particular, by the one who makes bold to call himself
Very honored Sir Your very humble and affectionate Servant

Jean Jaques Dufour


P.S. As unforeseen accidents delayed the departure of my letters, I fear that they may arrive too late for the present session of Congress; would I dare hope in that case for your kindness in giving your opinion in replying to this one, and could I dare count on some success in my petition for the coming session; if the answer is yes I could buy at the sale next April two or three fractions of sections that are located in the land I am requesting and are fit for ordinary farming, hence in danger of being bought by others (the rest running no danger, being too mountainous).
My means would allow me by squeezing myself to pay ¼ as the law requires, and at the next session of Congress I will immediately have my humble petition presented. Under such auspices, this colony could be established upon arrival on that land so as not to lose any time, which is very important for them, for they are bringing with them a supply of vines and trees from Europe. Mr. Gallatin is requested to communicate to you the papers that accompany the petition.


 